DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed August 28, 2020.  Claims 1-17 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/10/2020 (2 similarly dated IDS), 12/17/2020, 3/11/2021 (2 similarly dated IDS), 05/26/2021, 08/26/2021 (2 similarly dated IDS), and 11/04/2021 (2 similarly dated), are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 13, 10, 17, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tran (US 8,461,988).
Note: Under some circumstances, the transportation mode can also represent a physical activity (e.g., exercise) engaged in by a user. For example, walking, running, and bicycling are transportation modes that indicate a type of activity.
	Regarding claims 1, 10, 17, Tran discloses a method (system) for detecting a user, the method (system) comprising: 
	receiving activity data (for example motion, equivalent to walking, running, etc., as activity) and engagement level data (person involved or engaged in performing the activities) associated with the user (patient/person) from one or more connected devices (motion sensors, accelerometers, col. 1, lines 46-51) in a sensing area (plurality of stations in a building (col. 1, lines 63-65); 
	storing the activity data and the engagement level data for a plurality of time periods (system can produce trend analysis reports which show the frequency of occurrence of different events over a predetermined time period such as six months) (col. 15, lines 60-63; col. 16, lines 51-54);
	identifying one or more time periods in the plurality of time periods where the stored user activity data and the stored engagement level data are correlated (system 
	comparing current activity data and current engagement level data to identify one or more cycles, wherein the identified cycles correspond to one or more time periods where the activity data and the engagement level data repeat (system include capturing movement activities and comparing the movement activities to fall patterns (that is, engagement level of the person involved) and determining if a fall (engagement) has occurred (col. 2, lines 30-32); 
	detecting a deviation in the current activity data from the identified cycles (trend analysis software which detects larger than statistically normal deviations from event pattern measurements everyday living tasks in the home environment of the user, the reports may be used to detect certain event classes, to weight them in terms of their relative importance and to compare them with baselines of task performance, such as, for instance getting out of bed, managing medication, etc.) (col. 16, lines 23-45); 
	incrementing an alert score associated with the user (col. 56, lines 39-45); 
	determining the alert score is above a predefined threshold (col. 56, lines 48-52); and 
	sending an alert to a device associated with the user (col. 64, lines 63-67; col. 65, lines 1-9).  Tran further discloses web server that receives user activity data as noted above, except, for cloud based server.  However, cloud-based servers are notoriously known in the art (see Bergman et al 2020/0265700, fig. 11) to make use of.  Tran further discloses computer readable code (medium) to allow processor to execute code to perform the process (col. 6, lines 18-22).
	Regarding claim 2, Tran discloses detecting spectral components in a micro motion frequency range in the sensing area (sensing area such as brain) (electrodes are connected to differential amplification devices, the electrical charges of the brain are small (on the order of microvolts), amplification if needed) (col. 57, lines 35-42).   
	Regarding claims 6, 13, Tran discloses wherein the activity data includes a pulse rate or a respiration rate of the user (col. 55, lines 21-32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 14, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 8,461,988) in view of Collins (US 2016/0105700).
	Regarding claims 7, 14, Tran discloses all limitation analyzed above with claim 1.  Tran does not expressly show wherein the engagement level data includes an amount of time the user spends watching TV, reading, or engaging in a conversation.  Collins discloses wherein the engagement level data includes an amount of time the user spends watching TV, reading, or engaging in a conversation (para. 0017).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Collins with the method of Tran for the benefit of provide time assessment related to user engagement with content being shown on the device.
	Regarding claims 8, 15, Tran discloses all limitation analyzed above with claim 1.  Tran does not expressly show resetting the alert score to zero.  Collins discloses resetting the alert score to zero (that is, the alerts are dismissed) (para. 0051).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Collins with the method of Tran for the benefit of provide determination that the user is no longer engaged with the content.

Claims 9, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 8,461,988).
	Regarding claims 9, 16, Tran discloses wherein the identified cycles are based on a preselected pulse duration and pulse repetition interval, except, a minimum sample time period.  However, it is well known in the art of signal processing range-gating is a technique by which the pulse-to-pulse interval is varied based on the receipt of range information the system may be "tuned", the pulse repetition interval is shortened such that the system may obtain more samples per unit time, thereby increasing its resolution. (col. 39, lines 51-58, 63-67).

Allowable Subject Matter
Claims 3-5, 11, 12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.